Hill, J.
l.,This case is substantially the same as when it was here on a former occasion. It was then ruled that, on conflicting evidence, it was not error to refuse an injunction. Dorminey v. Mathis, 146 Ga. 16 (90 S. E. 379). The effect of that decision is that no controlling question of law was involved in the case. The jury was authorized, under the conflicting evidence in the present record, to find the verdict they did3 in favor of the defendant. Applying the principle ruled in the case when it was formerly here, no errors of law were committed in the present case, and the court did not err in refusing a new trial.
2. The ground of the motion for new trial based on newly discovered evidence is without merit.

Judgment affirmed.


All the Justices concur.